DENY; and Opinion Filed August 10, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00920-CV

                                IN RE BEAULY, LLC, Relator

              Original Proceeding Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-04780-A

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its November 11, 2014 order abating this suit pending determination of a related

suit filed and to proceed to trial on the merits. On April 14, 2015, the trial court orally denied

relator’s motion to dissolve the order of abatement.

       A writ of mandamus issues to correct a clear abuse of discretion when no adequate

remedy by appeal exists.     Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). Mandamus is an extraordinary remedy, not issued as a matter of right, but at the

discretion of the court. In re Pendragon Transp., LLC, 423 S.W.3d 537, 540 (Tex. App–Dallas,

2014, orig. proceeding) (citing Rivercenter Assocs. v. Rivera, 858 S.W.2d 366, 367 (Tex. 1993)

(orig. proceeding)). Although mandamus is not an equitable remedy, its issuance is largely

controlled by equitable principles. In re Pendragon, 423 S.W.3d at 540. One such principle is

that “equity aids the diligent and not those who slumber on their rights.” Id. Thus, delaying the
filing of a petition for mandamus relief may waive the right to mandamus unless the relator can

justify the delay. Id. (citing In re Int'l Profit Assocs., Inc., 274 S.W.3d 672, 676 (Tex. 2009)

(orig. proceeding)).

        Here relator seeks relief from the trial court’s November 14, 2014 order on the plea in

abatement. Relator does not offer any reason for the almost nine month delay in seeking

mandamus relief from the order of which it now complains. Even the trial court’s oral order

refusing to dissolve the order of abatement was made over three and a half months before relator

filed its petition.

        Under these circumstances, we conclude relator is barred from seeking mandamus relief.

See Rivercenter, 858 S.W.2d at 367 (mandamus relief denied where relator waited over four

months to seek mandamus without justification); In re Pendragon., 423 S.W.3d at 540

(mandamus relief denied with respect to appointment of special master because of six-month

delay with no explanation in seeking mandamus relief); Int'l Awards, Inc. v. Medina, 900 S.W.2d
934, 936 (Tex. App.–Amarillo 1995, orig. proceeding) (delay of four months and until eve of

trial was ample grounds for denying mandamus relief); Bailey v. Baker, 696 S.W.2d 255, 256

(Tex. App–Houston [14th Dist.] 1985, orig. proceeding) (denying leave to file petition for writ of

mandamus where there was almost four-month delay, no explanation for delay, and relator

waited until two weeks prior to trial).

        We deny the petition.




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE

150920F.P05

                                               –2–